J-S56008-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

ANILJAMAAL ROBERTS

                        Appellant                   No. 884 EDA 2016


              Appeal from the PCRA Order February 16, 2016
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0010161-2012


BEFORE: BOWES, STABILE, AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                      FILED NOVEMBER 16, 2017

     Aniljamaal Roberts appeals from the February 16, 2016 order denying

his PCRA petition. We affirm.

     The PCRA court set forth the relevant facts as follows:

            On June 26, 2012, Appellant and a friend were robbed at
     gunpoint. After filling [sic] a police complaint regarding the
     robbery, the two men left Northwest Detectives Division.
     Appellant then retrieved his firearm and located the individuals
     who had allegedly robbed them. Appellant and the friend found
     the alleged assailants and exchanged gunfire near the
     intersection of Ashmead and Rubicam Streets.               Shortly
     thereafter, police received a radio call for a person shot in the
     area of 300 Ashmead Street, Philadelphia, PA. Within seconds of
     the first radio call, a second radio call came in identifying two
     black males, one wearing all black clothing and the other
     wearing a red baseball hat and grey shirt.

           Sergeant [Stacy] Harris testified that he encountered the
     Appellant and his friend within ten (10) seconds of the radio call
     near the motorcycle club on Penn Street and Belfield Avenue.

* Retired Senior Judge specially assigned to the Superior Court.
J-S56008-17



      The motorcycle club is a gated location[,] but the door was open
      when Sergeant Harris arrived. Once backup arrived, Sergeant
      Harris entered with the additional officers through the open door
      and saw Appellant in the kitchen wearing dark clothes. Sergeant
      Harris testified that not only did the Appellant match the
      information on the radio call in the vicinity[,] but [he] was
      sweating and looked nervous.

             Following a pat down for safety, Sergeant Harris found a
      firearm on the Appellant . . . Appellant testified that he was
      under the mistaken understanding that he had a valid license to
      carry a firearm. He obtained a license to carry in October
      2007[,] which did not expire until October 2012. Appellant also
      testified that he was unaware of the letter sent by the
      Philadelphia Police Department[,] dated July 3, 2009[,] which
      revoked his license to carry based on his June 26, 2009 arrest
      for possession of marijuana.

PCRA Court Opinion, 1/10/17, at 1-2.

      Based on the foregoing, Appellant was charged with carrying a firearm

without a license and carrying a firearm in public in Philadelphia. Appellant

filed a motion to suppress.    Following a hearing on April 29, 2013, that

motion was denied. The matter proceeded immediately to trial. Following

trial, Appellant was found guilty of the aforementioned offenses.    On June

17, 2013, the court imposed a sentence of nine to eighteen months

incarceration, plus two years probation. Appellant did not file an appeal.

      On August 7, 2013, Appellant filed a timely, pro se, PCRA petition.

Appointed counsel then filed an amended PCRA petition on November 10,

2014. On February 16, 2016, the PCRA court denied the petition without a

hearing, and Appellant filed a timely notice of appeal. He then complied with

the PCRA court’s order to file a Rule 1925(b) concise statement of errors

                                    -2-
J-S56008-17



complained of on appeal, and the PCRA court authored a Rule 1925(a)

opinion. This matter is now ready for our review.

      Appellant raises three questions for our consideration:

      1. Whether the court incorrectly denied PCRA relief where due to
         a motion to incorporate all relevant non-hearsay testimony,
         the Appellant was never identified at trial as the person who
         had been observed outside by a non-testifying eye-witness as
         the person carrying or in possession of a firearm prior to his
         arrest inside the motorcycle club, and where his attorney
         provided ineffective assistance of counsel violating his
         constitutional rights under the U.S. Const. Amend. IV, and
         XIV and PA.Const. art. I, sec 9?

      2. Whether the court incorrectly denied PCRA relief where the
         trial court denied a pre-trial motion to suppress evidence
         confiscated inside a private motorcycle club, particularly
         where the club was open to members only, not open to the
         general public, and not on a public street?

      3. Whether the PCRA court erred in failing to find that the
         Commonwealth failed to establish proof beyond a reasonable
         doubt that Appellant knew he did not have a license to carry,
         or that Appellant was adequately notified of his license
         termination making him subject to criminal charges when the
         notification letter sent out by the Police Department was
         returned to the Police Department who took no further action
         to notify Appellant of termination?

Appellant’s brief at 4.

      Before we address the issues raised, we must first determine whether

Appellant is eligible for relief. Eligibility for relief under the PCRA is governed

by 42 Pa.C.S. § 9543, which reads in pertinent part:

      (a)   General rule.--To be eligible for relief under this
            subchapter, the petitioner must plead and prove by a
            preponderance of the evidence all of the following:



                                       -3-
J-S56008-17



           (1)    That the petitioner has been convicted of a crime
                  under the laws of this Commonwealth and is at the
                  time relief is granted:

                  (i) currently serving a sentence of imprisonment,
                      probation or parole for the crime;

                 (ii) awaiting execution of a sentence of death for the
                      crime; or

                 (iii) serving a sentence which must expire before the
                       person may commence serving the disputed
                       sentence.

42 Pa.C.S. § 9543(a).

     We have previously observed, “[e]ligibility for relief under the PCRA is

dependent upon the petitioner currently serving a sentence of imprisonment,

probation, or parole for a crime.” Commonwealth v. Turner, 80 A.3d 754,

761-62 (Pa. 2013).      Thus, “the denial of relief for a petitioner who has

finished serving his sentence is required by the plain language of the

statute.” Commonwealth v. Ahlborn, 699 A.2d 718, 720 (Pa. 1997).

     Instantly, our review of the record and of Appellant’s public docket

sheet reveals that he is no longer serving his sentence.      Appellant was

sentenced to nine to eighteen months imprisonment, followed by two years

probation, on June 17, 2013.     As such, Appellant’s term of imprisonment

expired on December 17, 2014. Accordingly, his term of probation expired

on December 17, 2016. Since Appellant is no longer serving a sentence of

imprisonment, probation, or parole for the firearms offenses at issue herein,




                                     -4-
J-S56008-17



he is ineligible for PCRA relief. 42 Pa.C.S. § 9453(a)(1)(i); Turner, supra;

Ahlborn, supra. Hence, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2017




                                    -5-